Citation Nr: 0819040	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee postoperative residuals of an anterior cruciate 
reconstruction and medical meniscus repair.

2.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from May 1980 to June 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas.  The March 2004 rating decision continued the separate 
10 percent ratings then in effect for left knee postoperative 
residuals of an anterior cruciate reconstruction and medial 
meniscus repair, and for left knee osteoarthritis.  During 
the course of his appeal, the appellant was awarded a 
temporary total disability evaluation pursuant to 38 C.F.R. 
§ 4.30 (2007) for his left knee during the term from March 6 
to May 31, 2007.  That award is not on appeal.

The Board also observes that in the course of a June 2007 
hearing conducted by the undersigned at the RO, two 
additional issues, concerning entitlement to secondary 
service connection for right knee and lumbar spine disorders, 
were addressed.  The RO, as part of a January 2008 rating 
decision, granted service connection for these two disorders.  
As such, these matters are no longer before the Board for 
appellate consideration.  

The record raises the issue of entitlement to service 
connection for a sleep disorder secondary to pain caused by 
multiple service connected disorders.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  





FINDINGS OF FACT

1.  The veteran's left knee postoperative residuals are not 
manifested by moderate subluxation or lateral instability.

2.  The veteran's left knee is not manifested by a limitation 
of either flexion to 30 degrees, or a limitation of extension 
to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee postoperative residuals of an anterior cruciate 
reconstruction and medical meniscus repair have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5257 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 
4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2003 and July 
2004 correspondence, and in a June 2004 statement of the case 
(SOC) of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The SOC informed the 
veteran of the specific rating criteria which would provide a 
basis for an increased rating.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The July 2004 correspondence 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claim was subsequently 
readjudicated in a January 2008 supplemental SOC (SSOC).   
While the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  In light of the 
above discussed evidence and the record on appeal, the Board 
finds that any suggestion that the notice provided to the 
veteran was in any manner prejudicial has been rebutted.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Code 5257.

Ankylosis, i.e., the fixation of the left knee is neither 
alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 
5256 does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 
in the absence of service connected tibia and fibula 
impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that degenerative arthritis is rated in accordance with Code 
5003.  That Code provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id.

The standard ranges of motion of the knee are extension to 
zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  More over, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the 
veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under Codes 5260 
or 5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Factual Background

Review of the service medical records reveals that the 
veteran underwent left knee reconstruction surgery in 
November 1989.

A rating decision issued by the RO in February 1997 granted 
service connection for post operative residuals of a left 
knee anterior cruciate reconstruction and medical meniscus 
repair.  A 10 percent rating was assigned by analogy to Code 
5257.  38 C.F.R. §§ 4.20, 4.71a.  The veteran did not appeal.  

An April 2003 private medical consultation report shows that 
left knee effusion was present.  Range of motion was 
restricted at flexion, and knee pain was evident.  No 
instability was present.  Degenerative joint disease was 
diagnosed.  A private X-ray report, dated in April 2003, 
shows left knee degenerative joint disease.  

The appellant submitted an increased rating claim in April 
2003.  

The report of a July 2003 VA orthopedic examination includes 
a diagnosis of status post reconstruction surgery of the left 
medial collateral and anterior cruciate ligaments.  The 
examiner found excellent stability, but moderate 
osteoarthritis.  Examination showed that the left knee lacked 
5 degrees of extension, and that the veteran could flex his 
knee 120 degrees before causing pain.  In full extension, the 
knee was fully stable.  When the knee was flexed 30 degrees 
there was minimal laxity.  

The RO, in July 2003, continued the 10 percent rating 
assigned for left knee postoperative residuals.  It also 
assigned a separate 10 percent rating for left knee 
osteoarthritis, by analogy to Code 5260.  38 C.F.R. § 4.20.  
The veteran did not appeal.  

The 10 percent ratings assigned to the veteran's left knee 
disabilities were both continued by the RO in February 2004.  
The veteran perfected an appeal to each rating. 

A private MRI (magnetic resonance imaging) report dated in 
February 2004 includes findings of advanced osteoarthritis of 
the left knee, degenerative-type tears of the menisci, and 
limited evaluation of the anterior cruciate ligament.  

The report of a November 2004 VA orthopedic examination 
includes diagnoses of degenerative joint disease of the left 
knee, status postoperative repair times two with knee pain 
and decreased range of motion.  Examination revealed left 
knee motion from 5 degrees of extension to 105 degrees of 
flexion.  No left knee laxity was shown.  

An April 2006 private MRI report noted severe left knee 
tricompartmental degeneration.  The anterior cruciate 
ligament was not identified.  The proximal posterior cruciate 
ligament showed a grade 1 strain.  There was an atrophic 
menisci with complex posterior horn tears.  

The report of a November 2006 VA orthopedic examination notes 
that the veteran complained of a one-year history of left 
knee locking, occurring maybe three to four times a day.  He 
added one time it locked for a period of 36 hours.  He 
complained of constant pain.  The veteran denied instability 
and excess fatigue.  He did, however, complain of some lack 
of endurance with heavy lifting.  There was no 
incoordination.  Examination showed the veteran to walk with 
a mild limp.  He could flex his knee 85 degrees without pain, 
at which point he had no further flexion.  Full extension to 
zero degrees was demonstrated.  The cruciate and collateral 
ligaments appeared intact.  The diagnoses included medical 
meniscus injury, anterior cruciate ligament tear, partial 
medical meniscectomy, anterior cruciate ligament repair, 
severe osteoarthritis, joint effusion, chondromalacia, 
chronic pain secondary to chondromalacia, tricompartment 
arthritis, and surgery.  

The veteran underwent private left knee arthroscopic surgery 
in March 2007.  Multiple loose bodies were removed.  The 
procedures also included partial, medial, and lateral 
meniscectomy and complete synovectomy with complete 
debridement chondroplasty.  

A June 2007 private medical consultation report shows that 
the veteran had full range of motion of his knees.  He was 
negative for provocative testing of his knees.  Bilateral 
knee pain with meniscal tears and osteoarthritis related to 
occupational duties at the Post Office was diagnosed.  

The veteran testified at a June 2007 hearing, conducted by 
the undersigned at the RO.  He argued that his left knee 
disorder had "worsened" since his "last rating."  See page 
four of hearing transcript.  The veteran stated that his left 
knee flexion impairment caused difficulty in walking down 
stairs, causing him to have to "hop."  See page 10 of 
transcript.  He also mentioned that his left knee was 
"consistently painful."  See page 11 of transcript.  

A July 2007 private medical follow-up consultation report 
notes that the veteran claimed to be doing very well until a 
couple days earlier, at which time he was involved in work-
related physical activity.  He claimed to have increased knee 
pain as a result.  He mentioned that he had completed his 
physical therapy and that he felt overall that he was doing 
well.  Examination showed that he continued to have limited 
range of motion of the knees, especially with full extension 
and flexion.  Specific range of motion findings were not 
supplied.  Some minor tenderness to palpation with soft 
tissue swelling was noted about the patella.  A diagnosis of 
bilateral knee pain with meniscal tears and osteoarthritis 
related to occupational duties at the Post Office was 
supplied.  

Analysis

In order to receive a rating higher than 10 percent for 
either postoperative residuals of left knee surgery or 
arthritis the evidence must show either moderate recurrent 
subluxation or lateral instability (Code 5257), flexion 
limited to 30 degrees or less (Code 5260); extension limited 
to 15 degrees or more (Code 5261); or a dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (Code 5258).  As previously 
mentioned, the application of Code 5256 (ankylosis) under the 
facts of this case, is not warranted.

Review of the evidence does not show the presence of moderate 
recurrent subluxation or lateral instability.  While the 
veteran complains of constant knee pain and difficulty 
walking down steps due to flexion-related problems, on VA 
orthopedic examinations in November 2004 and November 2006 
instability was not shown.  Further, none of the post-
November 2006 private medical records on file, most recently 
dated in July 2007, show left knee instability.  Thus, as the 
medical evidence simply does not include clinical evidence to 
support a finding of moderate left knee instability a rating 
in excess of 10 percent is not warranted for the veteran's 
postoperative residuals of left knee ligament surgery.  

The evidence also fails to show that flexion of the left leg 
is limited to 30 degrees, such that a rating of 20 percent 
would be for assignment under Code 5260.  Further, limitation 
of left leg extension to 15 degrees or more is not shown.  In 
fact, a full range of left knee motion was reported in June 
2007.  Indeed, even the finding of flexion restricted to just 
85 degrees at the November 2006 VA examination in no way 
constitutes the requisite motion limitation to warrant the 
assignment of a rating in excess of 10 percent.  

X-ray findings of record do not show evidence of dislocated 
semilunar cartilage or impairment of either tibia or fibula.  
As such, a 20 percent rating under Code 5258 cannot be 
awarded.

Hence, the 10 percent ratings assigned for the left knee 
adequately compensates any pain, swelling, or other 
functional loss that he may experience due to these 
disorders.  The medical evidence of record does not show that 
the veteran has any additional limitation of motion, or 
functional loss, which would entitle him to the next higher 
rating for arthritis of the left knee.  Thus, entitlement to 
a rating higher than 10 percent is denied.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  These statements, however, must 
be viewed in conjunction with the objective medical evidence 
as required by the rating criteria.  In this regard, however, 
the competent medical evidence discussed above is of far 
greater probative value.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
postoperative residuals of an anterior cruciate 
reconstruction and medical meniscus repair is denied.  

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


